EXHIBIT 10.2

 

CITIZENS BANK OF MASSACHUSETTS
LOAN AND SECURITY AGREEMENT
WITH
VISION- SCIENCES, INC. AND MACHIDA, INCORPORATED

 

October 31, 2005

 

PREAMBLE.  VISION- SCIENCES, INC.,  a Delaware corporation with offices at 9
Strathmore Road, Natick, Massachusetts 01760 and MACHIDA, INCORPORATED a
Delaware corporation with a principal place of business at 40 Ramland Road,
Orangeburg, New York 10962 (collectively, the “Borrower”) has applied to
CITIZENS BANK OF MASSACHUSETTS, a banking corporation organized under the laws
of the Commonwealth of Massachusetts, with a banking office at 53 State Street,
Boston, Massachusetts(“Bank”), for certain loans and other financial
accommodations to be secured by security interests in certain property now or
hereafter owned by the Borrower, or in which the Borrower now or hereafter has
an interest. Proceeds of the financial accommodations will refinance existing
obligations of the Borrower and provide additional working capital for the
Borrower’s business.  The Bank has agreed to grant to the Borrower the financial
accommodations described in this Loan and Security Agreement (this “Loan
Agreement”) on the terms and conditions more fully set forth below.

 

1. GRANT OF SECURITY INTEREST.  Each  Borrower, in consideration of the
foregoing, of the undertakings of the Bank and the Borrower under this Loan
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, hereby grants to the Bank a
continuing security interest in the Collateral owned by it or in which it may
now or hereafter have any interest or rights and in all of the products and
proceeds thereof.  The security interests granted to the Bank by the Borrower
hereby are to secure payment and performance of all Obligations. In connection
with the grant of security interest made hereby, Borrower hereby authorizes Bank
to file or cause to be filed one or more financing statements, amendments to
financing statements and/or in lieu financing statements with any filing office
for the purpose of perfecting or continuing the perfection of the security
interest in the Collateral.

 

2. LOANS.  Subject to the terms and conditions set forth herein, the Borrower
has requested that the Bank make available to it a revolving line of credit (
the “Line of Credit”) for general working capital purposes of the Borrower and
an equipment line for the acquisition of equipment (the “Equipment Line”). 
Loans and other advances of credit under the Line of Credit are hereinafter
referred to as the “Revolving Loans” and the Equipment Line and the Revolving
Loan(s) are collectively referred to herein as the “Loans”.  The Bank has agreed
to provide the Borrower with the Loans on the terms and conditions set forth
herein, including but not limited to, the conditions precedent set forth in
Section 4 hereof; provided that the Bank shall not be obligated to make any
Loans at any time that there is a Default or an Event of Default.

 

1

--------------------------------------------------------------------------------


 

(a) THE LINE OF CREDIT.  Subject to all of the terms and conditions set forth in
this Loan Agreement, the Bank hereby establishes the Line of Credit in the
Borrower’s favor pursuant to which Bank shall, at Borrower’s request from time
to time made after the date hereof until July 31, 2006 (the “Expiration Date”),
make Revolving Loans (including Letters of Credit and Banker’s Acceptances) to
Borrower in an aggregate amount up to $250,000.00 (the “Credit Limit”).  All
Revolving Loans are due and payable on the Expiration Date and no Letter of
Credit or other extension of credit may have an expiry after the Expiration
Date.  Borrower acknowledges that all Revolving Loans are secured by the
Collateral and constitute Obligations, whether or not evidenced by promissory
notes and, by reference to this Loan Agreement, the face amount of any
promissory note evidencing a Revolving Loan shall be deemed to have been
automatically amended to conform with any changes to the Credit Limit.  Payments
(and prepayments) of principal in full or in part may be made at any time and
from time to time without premium or penalty, and shall be made on the Loans
from time to time in accordance with the provisions of this Loan Agreement. 
Unless extended by the Bank in writing, the Borrower’s ability to request
Revolving Loans hereunder shall expire on the Expiration Date. Until the
Expiration Date or the termination of the Line of Credit pursuant to the
provisions of this Loan Agreement, principal amounts of Revolving Loans repaid
may be reborrowed hereunder in accordance with the provisions of this Loan
Agreement.  All Revolving Loans shall be Prime Rate Loans and shall bear
interest, calculated on the basis of actual days elapsed and a 360-day year and
payable monthly in arrears on the last Business Day of each month, at a
fluctuating per annum rate of interest equal to the Prime Rate.  The effective
interest rate applicable to Borrower’s Loans shall change on the date of each
change in the Prime Rate. Borrower shall have the right to terminate the Line of
Credit at any time on 2 days’ notice to Bank upon repayment in full of all
amounts advanced under the Line of Credit.

 

(b) THE EQUIPMENT LINE.  In addition to the Revolving Loans, the Bank has
agreed, on the terms and conditions set forth herein to make a drawdown
Equipment Line to the Borrower in the maximum amount of up to $750,000.00 to
finance the acquisition of machinery and equipment by the Borrower.  Advances
under the Equipment Line may be requested by the Borrower from the date hereof
until July 31, 2006 (the “Conversion Date”), each advance to be in the minimum
amount of $100,000.00 and in an amount no greater than 90.0% of the actual
purchase price of machinery and Equipment purchased by Borrower.  The Bank
requires that the Borrower provide it with copies of invoices or other evidence
of the purchase price acceptable to Bank as a condition to an advance under the
Equipment Line. The outstanding principal balance of the Equipment Line shall
bear interest in arrears  at a fluctuating per annum rate equal to the Prime
Rate and payable on a monthly basis on the last Business Day of each month
commencing October 31, 2005 until paid in full.  Payments of principal, each in
the amount of 1/36th of the outstanding principal balance of the Equipment Line
on the Conversion Date shall be paid monthly commencing August 31, 2006 and on
the last Business Day of each month thereafter through and including July 31,
2009 (the “Maturity Date”) at which time all amounts outstanding shall be due
and payable.  The Equipment Line shall be evidenced by the Equipment Note in the
form annexed (the “Equipment Note”).  Interest shall be calculated on the basis
of actual days elapsed and a 360-day year.  The effective interest rate
applicable to Borrower’s Loans shall change on the date of each change in the
Prime Rate. Borrower shall have the right to terminate

 

2

--------------------------------------------------------------------------------


 

the Equipment Line at any time on 2 days’ notice to Bank upon repayment in full
of all amounts advanced under the Equipment Line.

 

(c) PLACE OF PAYMENT.  Principal, interest and all other amounts due to the Bank
under this Loan Agreement shall be payable at Bank’s office in Boston in lawful
money of the United States of America without set-off, deduction or
counterclaim.  Borrower authorizes Bank to charge its deposit account(s) with
Bank for all payments hereunder.

 

(d) COMMITMENT FEE- LINE OF CREDIT. In addition to all other amounts due
hereunder, so long as the Line of Credit remains available, the Borrower shall
pay to the Bank a Commitment Fee equal to one quarter percent per annum (.25%)
of the unused Line of Credit.  For purposes of calculation of such fee, the
“unused Line of Credit” shall mean the difference between the Credit Limit and
the actual daily average of Revolving Loans (exclusive of Letters of Credit and
Banker’s Acceptances) outstanding.  The Commitment Fee shall be payable in
arrears on the last Business Day of each quarter for the immediately preceding
quarter.

 

(e) COMMITMENT FEE- EQUIPMENT LINE. In addition to all other amounts due
hereunder, so long as the Equipment Line remains available, the Borrower shall
pay to the Bank a Commitment Fee equal to one quarter percent per annum (.25%)
of the unused Equipment Line.  For purposes of calculation of such fee, the
“unused Equipment Line” shall mean the difference between the face amount of the
Equipment Line and the actual daily average Equipment Line balance outstanding. 
The Commitment Fee shall be payable in arrears on the last Business Day of each
quarter for the immediately preceding quarter, commencing December 31, 2005
through and including the Conversion Date.

 

(f) OTHER FEES AND CHARGES. Any Letter of Credit issued under the Line of Credit
shall be subject to a letter of credit fee in the amount of 1/4% of the face
amount of the Letter of Credit (minimum of $95.00) in addition to the Bank’s
customary set-up and processing fees.  Any Banker’s Acceptance issued under the
Line of Credit shall be subject to a banker’s acceptance fee at the rate of
1.50% per annum above the Banker’s Acceptance rate of the Bank (minimum of
$145.00) in addition to the Bank’s customary set-up and processing fees.

 

(g) LOAN REQUESTS. For ease of administration of the Loans, the Bank shall make
all Loans to the Borrower based upon the written, (or at Bank’s option oral),
request in accordance with the terms and conditions of this Loan Agreement of
VISION- SCIENCES, INC. alone and each Borrower hereby confirms that any request
for Loans or other advances of credit hereunder made by VISION- SCIENCES, INC.
alone shall be binding upon all Borrowers. All Loans shall be credited by the
Bank to the deposit account of VISION- SCIENCES, INC. unless another form of
disbursement of Loans is expressly agreed in writing by the Bank.

 

3. CERTAIN DEFINITIONS.  Capitalized terms used herein shall have the meanings
set forth below or elsewhere in this Loan Agreement, or if not defined herein, 
shall have the meanings ascribed to them in the Uniform Commercial Code, except
that accounting and financial terms not otherwise defined herein shall have the
meanings ascribed to them in accordance with Generally Accepted Accounting
Principles (“GAAP”).

 

3

--------------------------------------------------------------------------------


 

“Accounts Receivable” means all Borrower’s accounts, accounts receivable, rental
and lease payments receivable, contract rights, promissory notes, bills, drafts,
acceptances, instruments, documents, chattel paper and all other debts,
obligations and liabilities in whatever form owing to Borrower from any Person
(as defined below) for goods sold by it or for services rendered by it, or
however otherwise established or created, all guaranties and security therefor,
all right, title and interest of Borrower in the goods or services which gave
rise thereto, including rights to reclamation and stoppage in transit and all
rights of an unpaid seller of goods or services; whether any of the foregoing be
now existing or hereafter arising, now or hereafter received by or owing or
belonging to Borrower.

 

“Business Day” means a day that banks in Boston, Massachusetts are open for the
conduct of normal business. Any payments which would otherwise be due on a
non-Business Day shall be adjusted to the first following day which is a
Business Day.

 

“Capital Expenditures” means expenditures by the Borrower for the purchase or
lease of equipment and other goods which must be accounted for as capital items,
and not as expenses, pursuant to GAAP.

 

“Collateral” means all Accounts Receivable, Inventory, Equipment and Related
Collateral and all other property (other than real property) of the Borrower or
another Person, now owned or hereafter acquired, in which Bank is granted a Lien
hereunder or under an agreement executed and delivered in connection herewith,
or which is designated as Collateral or in which Bank is granted a Lien to
secure any of the Obligations hereunder, or pursuant to an agreement
supplemental hereto or otherwise (whether or not such agreement makes reference
to this Loan Agreement or obligations of Borrower hereunder).

 

“Default” meas an event or circumstance that with the passing of time or giving
of notice or both would become an Event of Default.

 

“Disclosure Schedules” means any of the schedules and exhibits provided by
Borrower to Bank in connection with this Loan Agreement:

 

“Equipment” means Borrower’s machinery, equipment, furnishings, fixtures and
other goods (as defined in Article 9 of the Uniform Commercial Code) whether now
owned or thereafter acquired by Borrower and wherever located, all replacements
and substitutions therefor or accessions thereto and all proceeds thereof, and
including, also without limitation, all proceeds of fire or other insurance
covering the aforesaid property.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Event of Default” shall have the meaning ascribed to it in Section 12.

 

“Indebtedness”  means, with respect to any Person: (i) all indebtedness for
borrowed money or for the deferred purchase price of property or services, and
all obligations under leases

 

4

--------------------------------------------------------------------------------


 

which are or should be, under GAAP, recorded as capital leases, in respect of
which such Person is directly or contingently liable as obligor, guarantor,
endorser or otherwise, or in respect of which such Person otherwise assures a
creditor against loss, (ii) all indebtedness for borrowed money or for the
deferred purchase price of property or services secured by (or for which the
holder has an existing right, contingent or otherwise, to be secured by) any
Lien upon property (including without limitation accounts receivable and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment thereof, and (iii) all other liabilities or
obligations which would, in accordance with GAAP, be classified as liabilities
of such Person.

 

“Intangible Assets” means intangible assets as defined in accordance with GAAP.

 

“Intellectual Property” means any patents, trademarks and copyrights and
applications and pending registrations for any of the foregoing.

 

“Inventory” means all inventory of whatever name, nature, kind or description,
all goods held for sale or lease or to be furnished under contracts of service,
finished goods, work in process, raw materials, materials used or consumed by 
Borrower, parts, supplies, all wrapping, packaging, advertising, labeling, and
shipping materials, devices, names and marks, all contracts rights and documents
relating to any of the foregoing, whether any of the foregoing be now existing
or hereafter arising, wherever located, now owned or hereafter acquired by 
Borrower.

 

“Lien” means any mortgage, pledge, assignment, lien, charge, encumbrance or
security interest of any kind whatsoever, or the interest of a vendor or lessor
under a conditional sale, title retention or capital lease agreement.

 

“Obligations” means all loans, advances, debts, liabilities, obligations
(including without limitation for reimbursement in connection with guaranties
and letters of credit), agreements, undertakings, covenants and duties owing or
to be performed or observed by Borrower  to or in favor of Bank, of every kind
and description (whether or not evidenced by any note or other instrument; for
the payment of money; arising out of this Loan Agreement or any other agreement
between Bank and Borrower, or any other instrument of Borrower in favor of Bank;
arising out of or relating to transactions described herein), direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, including without limitation all interest, fees, charges, and
amounts chargeable to Borrower under Section 14;  “Obligations” includes any
swap transaction or other interest rate protection transaction involving the
Bank and the Borrower and all obligations of the Borrower under any credit card
line of credit or facility made available to the Borrower and its employees and
agents by the Bank.

 

“PBGC”  means the Pension Benefit Guaranty Corporation.

 

“Permitted Indebtedness” means (i) Indebtedness of Borrower to the Bank,
(ii) subordinated debt, (iii) trade Indebtedness, customer deposits and other
unsecured liabilities, not including borrowed money, incurred in accordance with
Borrower’s historical practices for goods and services provided to the Borrower
in the ordinary course of Borrower’s business, (iv)

 

5

--------------------------------------------------------------------------------


 

Indebtedness for tax payments in the ordinary course, and accrued payroll items
and reimbursable business expenses, (v) Indebtedness on account of borrowed
money not to exceed at any time an aggregate amount of $250,000.00 (inclusive of
Indebtedness described in (vi) of this paragraph), and (vi) Indebtedness secured
by Permitted Liens.

 

“Permitted Liens” means (i) landlord’s, carriers’, warehousemen’s, mechanics and
other similar Liens arising by operation of law in the ordinary course of
Borrower’s business and Liens arising by operation of law for taxes not yet due
and payable; (ii) Liens arising out of pledges or deposits under workmen’s
compensation, unemployment insurance, old age pension, social security,
retirement benefits or other similar legislation; (iii) Liens in favor of the
Bank in accordance with this Loan Agreement, (iv) purchase money Liens arising
in the ordinary course of business up to an aggregate of $150,000.00 outstanding
at any time (so long as the Indebtedness secured thereby does not exceed the
lesser of the cost or fair market value of the property subject thereto and such
Lien extends to no other property); and (v) Liens in existence on the date of
this Loan Agreement to which the Bank has consented and which are set forth in
Schedule 5(g).

 

“Person” means any individual, partnership, firm, association, business
enterprise, trust, estate, company, joint venture, limited liability company,
governmental authority, corporation or other entity.

 

“Plan” means any employee plan subject to provisions of Title IV of ERISA
maintained for employees of Borrower, any subsidiary of Borrower or any other
trade or business under common control with Borrower within the meaning of
Section 414(c)) of the Internal Revenue Code or the regulations thereunder.

 

“Prime Rate” means the rate per annum from time to time announced by Citizens
Bank as its Prime Rate, it being understood that such rate is a reference rate,
not necessarily the lowest, established from time to time which serves as the
basis upon which effective interest rates are calculated for loans making
reference thereto.

 

“Related Collateral” means all Borrower’s payment intangibles and general
intangibles; (other than Intellectual Property); customer lists; goodwill; cash;
deposit accounts; tax refunds, claims under insurance policies (whether or not
proceeds of other Collateral); letter of credit rights; securities entitlements
and investment property; rights of setoff; rights under judgments; commercial
tort claims and choses in action; computer programs and software; books and
records, (including without limitation all electronically recorded data);
contract rights; and all contracts and agreements to or of which it is a party
or beneficiary, whether any of the foregoing be now existing or hereafter
arising, now or hereafter received by or belonging to Borrower.

 

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA, other than an event as to which the 30 day notice period is waived by
PBGC.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in Massachusetts from time to time.

 

6

--------------------------------------------------------------------------------


 

4. CONDITIONS PRECEDENT TO THE LOANS.  The financing arrangements described in
this Loan Agreement shall not be effective and the Bank will have no obligation
to make any Loan until satisfaction by the Borrower and/or waiver in writing by
the Bank of the following conditions precedent:

 

(a)  Borrower shall have executed and delivered this Loan Agreement and the
other loan documents and agreements contemplated hereby and shall have opened
its principal operating deposit accounts with the Bank and executed.

 

(b) Borrower shall have executed and delivered to the Bank a Revolving Note in
the face amount of Two Hundred Fifty Thousand and 00/100 ($250,000.00) Dollars
and an Equipment Note in the face amount of $750,000.00,each in form acceptable
to the Bank.

 

(c) Borrower shall have provided the Bank with a listing of each of its business
locations.  Bank shall have confirmed the recording of UCC-1 financing
statements in each location where filing is required.

 

(d) Borrower shall have provided the Bank with evidence satisfactory to the Bank
of the proper authorization of the financing transactions and approval of the
financing arrangements with the Bank by each Borrower.

 

(e) Borrower shall have satisfied the requirements of this Loan Agreement with
respect to maintenance of appropriate insurance coverage.

 

(f) Borrower shall have provided the Bank with an Officer’s Certificate in form
acceptable to the Bank confirming that all conditions precedent to the funding
of the Loan have been satisfied and that all of the representations and
warranties in the Loan Agreement continue to be true, correct and complete.

 

(g) Borrower shall have provided the Bank with an opinion as to the due
existence of and authorization by each Borrower and enforceability of the Loan
Documents against each Borrower from each Borrower’s counsel in form and
substance acceptable to the Bank and its counsel.

 

5. REPRESENTATIONS AND WARRANTIES.  Each Borrower represents and warrants (and
at the time of each Loan hereunder shall be deemed to represent and warrant) to
Bank that, except as provided in the Disclosure Schedules attached hereto:

 

(a) Borrower is a corporation duly organized and validly existing in corporate
good standing under the laws of the jurisdiction of its incorporation and is
duly qualified to do business and is in good standing in every other state in
which such qualification may be necessary by reason of the nature or location of
Borrower’s assets or operations, except where the failure to so qualify would
not materially adversely affect the Borrower’s business or financial condition;

 

7

--------------------------------------------------------------------------------


 

(b) Borrowers’ exact legal names are as set forth in the preamble to this Loan
Agreement.  Borrower has not operated under any other name or used any other
trade name in the last six years;

 

(c) The execution, delivery and performance hereof are within each Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
require no action by or in respect of, or filing (except for financing
statements to be filed in connection with this Loan Agreement) with, any
governmental authority, and do not contravene or constitute a default under any
provision of applicable law or regulation or of the charter, by-laws or other
constituent documents of such Borrower or of any judgment, order, decree,
injunction or material agreement, except as to which required waivers or
consents have been received, or by which it or any of its properties may be
bound, or result in creation or imposition of any Lien on any of its assets
except in favor of Bank;

 

(d) This Loan Agreement has been duly executed and delivered by and constitutes
a valid and binding agreement of each Borrower, enforceable against it in
accordance with its terms, except as enforceability may be limited by
(i) bankruptcy, insolvency or other similar law affecting creditors’ rights
generally, or (ii) laws relating to the availability of specific performance,
injunctive relief or other equitable remedies;

 

(e) Each Borrower’s audited financial statements as of March 31, 2005 and
interim financial statements through June 30, 2005 which have been provided to
the Bank have been prepared in accordance with GAAP; since the date of the
interim financial statements, there has occurred no material adverse change in
the business or financial condition of the Borrower or its assets which would
make the financial statements inaccurate or misleading in any material manner;

 

(f) Each Borrower’s projections which have been provided to the Bank have been
prepared by the Borrower based upon reasonable financial and business
assumptions and in accordance with sound accounting practices.  Since the date
of the projections, there has occurred no material adverse change in the
assumptions underlying the projections or otherwise which would make the
projections inaccurate or misleading in any material manner;

 

(g) Each Borrower’s financial statements which shall be from time to time
furnished to Bank have been and will be prepared in accordance with GAAP applied
on a basis consistent with that of prior financial periods and are true and
correct and fairly present in all material respects its financial position as at
the close of business for the date(s) thereof and the results of its operations
during the period(s) covered thereby, except for unaudited financial statements
prepared by the Borrower where certain information and footnote disclosures
normally contained in financial statements prepared in accordance with GAAP have
been omitted and where year-end adjustments may be necessary.  Borrower has no
liabilities, contingent or otherwise, involving material amounts which are not
disclosed in said statements or the notes thereto, or described in
Schedule 5(g);

 

8

--------------------------------------------------------------------------------


 

(h) Each Borrower owns, or at the closing shall own, all of the assets reflected
in the financial statements provided to the Bank and such assets together with
any assets acquired since such date, including without limitation the
Collateral, are subject to no Liens except Permitted Liens;

 

(i) Each Borrower’s charter documents have been duly filed and are in proper
order.  All capital stock issued by it and outstanding has been duly issued and
is fully paid and non-assessable. All such capital stock is owned by those
individuals and entities listed in the Disclosure Schedules. All its books and
records are accurate and up-todate in all material respects;

 

(j) Each Borrower has made or filed all tax returns, reports and declarations
relating to any material tax liability, or required by any jurisdiction to which
they are subject; has paid all taxes shown or determined to be due thereon
through the date of this Loan Agreement; and each Borrower shall make adequate
provision for the payment of all taxes and preparation and filing of all tax
returns in respect of subsequent periods;

 

(k) Each Borrower is (i) subject to no charter or other legal restriction, or
any judgment, award, decree, order, governmental rule or regulation or
contractual restriction which could have a material adverse effect on its
financial condition, business or prospects, and (ii) in compliance with its
charter documents, all material contracts by which it or any of its properties
are, or may be bound and all applicable laws, rules and regulations (including
without limitation those relating to environmental protection) other than laws,
rules and regulations, the validity or applicability of which it is contesting
in good faith or provisions of any of the foregoing the failure to comply with
which cannot reasonably be expected to materially adversely affect its financial
condition, business or prospects or the value of the Collateral;

 

(l) Except as disclosed in the financial statements previously provided to the
Bank, there is no action, suit, proceeding or investigation pending or, to its
knowledge, threatened against or affecting either Borrower, or any of its 
assets before or by any court or other governmental authority which, if
determined adversely to such Borrower, would have a material adverse effect on
its financial condition, business or prospects or the value, title or extent of
any Collateral;

 

(m) Each Borrower is in compliance with ERISA in all material respects and 
maintains no tax-qualified defined benefit plans which would give rise to any
material unfunded vested liability;

 

(n) Each Borrower’s principal executive office and the office where it keeps its
records concerning its Accounts Receivable and other assets is as set forth in
the Preamble hereto.  It has no other office or place of business or place where
its tangible or intangible personal property is located;

 

(o) Each Borrower’s Inventory is (and has been since the date of this Loan
Agreement) valued at the lower of its cost or market value (i) for annual
financial reporting purposes, on the basis of first in first out consistent with
the basis applied for prior financial periods, and (ii) for

 

9

--------------------------------------------------------------------------------


 

purposes of interim financial reporting, on the basis of first in first out
(adjusted to reflect the interim character of the information reported);

 

(p) Each Borrower has disclosed to the Bank its current credit and refund
policies, and it does now and will continue to apply such policies consistently
in the conduct of its business and agrees that it shall provide the Bank with
prior written notice of any change in such policy or its implementation; and

 

(q) After giving effect to the transactions contemplated hereby,  the aggregate
value of all assets and properties of each Borrower, at a fair valuation, will
be greater than the total amount of its liability on claims, and the aggregate
present fair salable value of its assets will be greater than the amount that
will be required to pay its probable liability on its existing debts as they
become absolute and mature; each Borrower has (and has no reason to believe they
will not have) sufficient capital for the conduct of its businesses; neither
Borrower intends to incur and does not believe it has incurred, debts beyond its
ability to pay as they mature.

 

6.  BORROWER’S REPORTS AND NOTICES.

 

(a)   Borrower shall provide the Bank with copies of the Borrower’s 10-Q reports
within 45 days of each fiscal quarter end of the Borrower and will provide the
Bank with a copy of its 10-K report within 90 days of Borrower’s fiscal year
end, together with a compliance certificate at each quarter end certifying
Borrower’s compliance with the financial covenants and other provisions of this
Loan Agreement and ancillary documents.

 

(b)   Borrower will deliver to Bank promptly, such other information concerning
each Borrower and guarantor, the Collateral, the operation of Borrower’s
business or its financial condition and copies of such governmental filings and
other documentation as Bank may from time to time reasonably request;

 

(c)   Borrower will deliver to Bank immediately, notice of: (i)  any Event of
Default or any event which with the passage of time or giving of notice or both
would constitute an Event of Default as defined herein; (ii) any change of its
key officers or directors, change of location of its principal offices, change
of Borrower’s name or business structure, any sale or purchase out of the
ordinary course of  Borrower’s business and any other material adverse change in
the business or financial affairs of Borrower or any change in the legal status
of Borrower;  (iii) a change in a basis for valuing Inventory from that shown
herein; (iv) the institution or commencement of any action, suit, proceeding or
investigation against or affecting Borrower or any of its assets which, if
determined adversely to Borrower, could have a material adverse effect on the
financial condition, business or prospects of Borrower or the value, title or
extent of the Collateral;  (v) any judgment, award, decree, order or
determination relating thereto against Borrower in excess of $50,000.00 for
which no insurance is available; (vi) the imposition or creation of any Lien,
other than Permitted Liens against any asset of Borrower;  (vii) any known
material release or threat of material release of hazardous or toxic chemicals,
materials or oil from any site owned or operated by Borrower or the incurrence
of any expense or loss in connection therewith or upon Borrower’s obtaining
knowledge of any investigation, action or the

 

10

--------------------------------------------------------------------------------


 

incurrence of any expense or loss by any governmental authority in connection
with the containment or removal of any hazardous or toxic chemical, material or
oil for which expense or loss Borrower may be liable or potentially responsible;
(viii) any material loss or destruction of Collateral or other assets whether or
not covered by insurance; and  (ix) any dispute with respect to or acceleration
of Indebtedness involving an amount in excess of $50,000.00.

 

(d)   Borrower will deliver to Bank immediately after receipt or filing, a copy
of (i) any notice Borrower may receive from the PBGC relating to the PBGC’s
intention to terminate or appoint a trustee to administer any Plan and (ii) any
report or notice relating to any Reportable Event which Borrower may file under
ERISA with the PBGC;

 

(e ) if requested by Bank, Borrower will deliver to Bank within five (5) days
after the accrual in accordance with applicable law of Borrower’s obligation to
make deposits for FICA and withholding taxes, evidence satisfactory to Bank that
such deposits have been made as required.

 

7. BANK’S REPORTS. After the end of each month,  Bank will render to Borrower a
statement of Borrower’s Loan accounts in accordance with the Bank’s customary
practices.  Absent manifest error, each such statement shall be considered to be
correct and to have been accepted by Borrower and shall be presumptively binding
upon Borrower in respect of all charges, debits and credits of whatever nature
contained therein under this Loan Agreement, and the closing balance shown
therein, unless Borrower notifies Bank in writing of any discrepancy within
sixty (60) days from the date of any such statement.

 

8. BORROWER’S AFFIRMATIVE COVENANTS.  Each Borrower will, and will cause each of
its subsidiaries to:

 

(a)  maintain property and liability insurance with responsible insurance
companies (and with deductibles) reasonably satisfactory to Bank in such amounts
and covering such risks as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas as Borrower
operates;

 

(b) maintain insurance naming Bank as loss payee with responsible insurance
companies (and with deductibles) reasonably satisfactory to Bank covering
Borrower’s Inventory, Equipment and other insurable Related Collateral, in such
amounts as is usually carried by companies engaged in similar businesses, and
deliver to Bank copies of such insurance policies (and all renewals thereof)
together with lender’s loss payable endorsements naming Bank as secured party,
executed by the insurer(s), such policies to provide that coverage may not be
decreased or terminated without prior notice to the Bank;

 

(c) maintain its  existence in good standing, and its qualification to do
business in good standing in every state in which such qualification is
necessary by reason of the nature or location of its assets or operations,
except where the failure to so qualify would not have a material adverse effect
upon the Borrower’s business or financial condition, and comply with its charter
documents, all contractual requirements by which it or any of its properties may
be bound and all

 

11

--------------------------------------------------------------------------------


 

applicable laws, rules and regulations (including without limitation ERISA and
those relating to environmental protection) other than laws, rules or
regulations the validity or applicability of which the Borrower shall contest in
good faith or provisions of any of the foregoing the failure to comply with
which cannot reasonably be expected to materially adversely affect the financial
condition, business or prospects of Borrower or the value, title or extent of
the Collateral;

 

(d) continue to engage primarily in its present business and maintain and
preserve all of its properties necessary for the conduct thereof in good working
order and condition, ordinary wear and tear excepted;

 

(e) maintain current and accurate stock, cost and sales records of its
Inventory, accurately and sufficiently itemizing and describing the kinds, type
and quantities of Inventory and the cost and selling prices, all of which
records shall be continuously available to Bank for inspection;

 

(f) pay and discharge all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or property, including without limitation
taxes, assessments, charges or levies relating to real and personal property,
the Collateral, franchises, income, unemployment, old age benefits, withholding,
sales or use, prior to the date on which penalties attach thereto, and all
lawful claims (whether or not relating to the foregoing), which if unpaid, 
might give rise to a Lien upon any material property of Borrower, except any of
the foregoing which is being contested in good faith and by appropriate
proceedings and for which Borrower has established adequate reserves; and

 

(g) maintain cash in deposit or interest-bearing deposit accounts with the Bank
in the amount of the greater of $2.0 million or 50% of Borrower’s total cash,
cash equivalents and marketable securities.

 

9. BORROWER’S NEGATIVE COVENANTS.  Each Borrower will not, and will not permit
its subsidiaries or guarantors to, without the prior written consent of Bank at
any time:

 

(a) Sell, assign, exchange or otherwise dispose of any of the Collateral or any
interest therein to any other Person (other than Collateral consisting of
(i) scrap, waste, defective goods and the like; (ii) obsolete goods;
(iii) finished goods sold or leased in the ordinary course of business; and
(iv) other personal property of the Borrower, except in good faith, arm’s
length, transactions in the ordinary and usual course of Borrower’s business in
accordance with Borrower’s past practices);

 

(b) Create, permit to be created or suffer to exist any Lien upon any of the
Collateral or any other property of Borrower (including without limitation
thereof any Lien or other encumbrance of its Intellectual Property) , now owned
or hereafter acquired, except for Permitted Liens;

 

(c) Pay any dividends on or make any distribution on account of any class of
Borrower’s capital stock in cash or in property; or redeem, purchase or
otherwise acquire, directly or indirectly, any of such shares or equity
interests;

 

12

--------------------------------------------------------------------------------


 

(d) Enter into any lease or other transaction with any shareholder, officer or
affiliate on terms any less favorable than those which might be obtained at the
time from Persons who are not such a shareholder, officer or affiliate;

 

(e) Make any loans or advances to any Person other than advances to employees
and officers for reimbursable business expenses in the ordinary course of
business;

 

(f) Assume, guaranty, endorse or otherwise become directly or indirectly liable
in respect of (including without limitation, by way of agreement, contingent or
otherwise, to purchase, provide funds to or otherwise invest in a debtor or
otherwise to assure a creditor against loss), any Indebtedness (except
guaranties by endorsement of instruments for deposit or collection in the
ordinary course of business) of any Person;

 

(g) Use any loan proceeds to purchase or carry any “margin stock” (as defined in
Regulation U of the Board of Governors of the Federal Reserve System) or invest
in or purchase any stock or securities of any Person, except: (i) readily
marketable direct obligations of, or obligations guarantied by, the United
States of America or any agency thereof, (ii) time deposits with the Bank,
(iii) certificates of deposit issued by the Bank, (iv) other investments made
available to the Borrower through the Bank;

 

(h) Incur any material contingent liabilities other than contingent liabilities
in existence on the date of this Loan Agreement and disclosed in writing to the
Bank

 

(i) Sell, transfer or otherwise dispose of any stock or other equity interests
of, or all or any material portion of the assets of Borrower or of any
subsidiary of Borrower;

 

(j) Merge or consolidate with or into any corporation, or enter into any joint
venture or partnership with any person, firm or corporation; convey, lease or
transfer or otherwise dispose of any substantial part of its assets or business,
other than sales and leases of property in the ordinary course of business
(whether in one or more transactions), or enter into any agreement to acquire
the assets of business of any other Person;

 

(k) Incur any Indebtedness other than Permitted Indebtedness; or

 

(l) Create or organize any subsidiary or affiliate corporation or other
affiliated business entity to which the Borrower’s business, property,
resources, employees or directly related business opportunities are loaned,
diverted or otherwise transferred; or permit any change of more than thirty
(30.0%) percent in the equity ownership of either Borrower from the equity
ownership on the date of this Loan Agreement; provided that if Bank consents to
the formation of any subsidiary, Bank may as a condition to such consent require
that such subsidiary become a guarantor of the Obligations.

 

10. FINANCIAL COVENANTS.  None

 

13

--------------------------------------------------------------------------------


 

11. ADDITIONAL COVENANTS AS TO FURTHER SECURITY AND ASSURANCES.

 

(a) Borrower will notify Bank, at least thirty (30) days prior to any such
event, of any change in Borrower’s exact legal name, any change in its place(s)
of business or locations(s) of Inventory, Equipment or other Related Collateral
as set forth in Section 5 or Borrower’s establishment of any new place of
business or location of Inventory, Equipment or other Related Collateral or
office where Borrower’s records concerning Accounts Receivable and other assets
are kept.

 

(b) At Bank’s request, each Borrower at its expense (i) will promptly and duly
execute and deliver such documents and assurances and take such actions as may
be necessary or desirable or as Bank may reasonably request in order to correct
any defect, error or omission which may at any time be discovered or in order to
more effectively carry out the intent and purpose of this Loan Agreement and to
establish, perfect and protect Bank’s security interest, rights and remedies
created or intended to be created hereunder and (ii) without limiting the
generality of the above, will join with Bank in executing notices appropriate
under applicable Federal, state or applicable foreign law in form reasonably
satisfactory to Bank and filing same in all public offices and jurisdictions
wherever and whenever reasonably requested by Bank. Each Borrower expressly
authorizes the Bank to prepare and file in any appropriate filing office Uniform
Commercial Code financing statements, continuation statements and amendments
reflecting the security interests granted to the Bank hereunder or under any
other documents, instrument or agreement.

 

(c) Each Borrower shall maintain all of its principal depository accounts with
the Bank and, if the Bank so requires after occurrence of an Event of Default,
shall enter into a lockbox agreement with the Bank.  If a lockbox is required,
all remittances and payments to the Borrower shall be made through the lockbox. 
In addition, each Borrower will, immediately upon receipt of all checks, drafts,
cash and other remittances in payment of any Inventory sold or on account of
such Borrower’s Accounts Receivable (including without limitation tax refunds,
insurance proceeds and notes), hold the same in trust for Bank and deliver the
same to Bank in the form received together with such  Borrower’s endorsement
thereon where necessary to permit collection thereof.  Bank will credit all such
payments (conditional upon final collection) against interest accrued on or
principal of loans outstanding hereunder.  The order and method of application
shall be in Bank’s sole discretion and proceeds which in Bank’s discretion are
not so applied shall be credited to Borrower’s deposit account(s) with Bank.

 

(d) Bank will, at any time after an Event of Default have the right to take
physical possession of the Collateral and to maintain such possession on
Borrower’s premises or to remove the Collateral or any part thereof to such
other places as Bank may desire.  If Bank exercises such right, each Borrower
shall upon Bank’s request assemble the same and make it available to Bank at a
place reasonably convenient to Bank.  If any Inventory or Equipment is in the
possession or control of any of Borrower’s agents or processors, Borrower shall
at Bank’s request at any time whether before or after an Event of Default notify
them of Bank’s security interest therein and, at Bank’s request, instruct them
to hold the same for Bank’s account and subject to Bank’s instructions.

 

14

--------------------------------------------------------------------------------


 

(e) Each Borrower shall perform any and all further steps reasonably requested
by Bank to perfect Bank’s security interest in Inventory or Equipment, such as
placing and maintaining signs, appointing custodians, maintaining stock records
and transferring Inventory to warehouses.  A physical listing of all Inventory,
wherever located, shall be taken by each Borrower at least annually and whenever
requested by Bank.

 

(f) Bank may (i) at any time, using its customary practices and procedures with
respect to secured loans, in its own name or in the name of others communicate
with account debtors in order to verify with them to Bank’s satisfaction the
existence, amount and terms of any Accounts Receivable and the absence of any
reductions, discounts, defenses or offsets with respect thereto or (ii) after an
Event of Default, notify account debtors that Collateral has been assigned to
Bank and that payments by such debtors shall be made directly to Bank; at Bank’s
request each Borrower will notify any or all such debtors of such assignment,
give instructions and/or indicate on billings to such debtors that its Accounts
Receivable shall be paid to Bank and/or supply such debtors with a copy of this
Loan Agreement.

 

(g) Bank shall, after an Event of Default have full power, in its own name or
that of either  Borrower, to collect, endorse, compromise, settle, sell or
otherwise deal with any or all of the Collateral or proceeds thereof.  Each
Borrower hereby makes, constitutes and appoints any officer or agent of the Bank
as its true and lawful attorney-in-fact, with power of substitution, to endorse
the name of Borrower or any of its officers or agents upon any notes, checks,
drafts, money orders, or other instruments of payment (including under any
policy of insurance on Collateral) or Collateral that may come into possession
of Bank in full or part payment of any amounts owing to Bank; to sign and
endorse its name or any of its officers or agents upon any invoice, freight or
express bill, bill of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications and notices in connection with Accounts
Receivable, and any instruments or documents relating thereto or to such
Borrower’s rights therein; to give written notice to such offices and officials
of the United States Postal Service to effect such change or changes of address
so that all mail addressed to Borrower may be delivered directly to Bank; to
take any and all other actions necessary or appropriate to collect, compromise,
settle, sell or otherwise deal with any or all of the Collateral or proceeds
thereof; and to obtain, adjust, settle and cancel any insurance referred to
herein; hereby granting to each said attorney-in-fact or his substitute full
power to do any and all things necessary or appropriate to be done in and about
the premises as fully and effectually as either Borrower might or could do, and
hereby ratifying all that any said attorney-in-fact or his substitute shall
lawfully do or cause to be done by virtue hereof; provided, however, that except
to the extent reasonably necessary in connection with Bank’s usual and good
faith administration of the Loans, the foregoing powers and appointment shall
not be exercised until after the occurrence and during the continuance of an
Event of Default.

 

(h) Each Borrower hereby assigns to Bank all sums, including without limitation
return of premiums, which may become payable under any policy of insurance on
Collateral and shall direct each insurance company issuing any such policy to
make payment thereof directly to Bank; provided that in the case of insurance
proceeds as a result of a casualty loss,  in the absence of a

 

15

--------------------------------------------------------------------------------


 

continuing Event of Default by the Bank, and provided that such proceeds are
adequate in the Bank’s judgment to repair or replace the property damaged, each
Borrower may use such proceeds to replace or restore such property.

 

(i)  If any Accounts Receivable arise from contracts with the United States or
any department, agency or instrumentality thereof, each Borrower will
immediately notify Bank thereof and execute any instruments and take any steps
requested by Bank in order that all monies due and to become due thereunder
shall be assigned to Bank and notice thereof given to the Federal authorities
under the Federal Assignment of Claims Act.

 

(j)  In its sole discretion, Bank may: (i) if either Borrower shall fail to do
so, discharge taxes and Liens levied or placed on Collateral; (ii) if either
Borrower shall fail to do so, pay for insurance thereon or the maintenance and
preservation thereof; or (iii) if either Borrower shall fail to make deposits in
respect of FICA and withholding taxes referred to in Section 5(j), make such
deposits or pay such taxes, in whole or in part, or set up such reserves as Bank
shall in its sole discretion deem necessary in respect of such Borrower’s
liability therefor.  Any amount so paid, deposited or reserved for shall
constitute a Loan for all purposes hereunder.  Nothing herein shall be deemed to
obligate Bank to do any of the foregoing and the making of any one or more such
payments, deposits or reserves shall not constitute an agreement by Bank to take
any further or similar action or a waiver of any right of Bank hereunder.

 

(k) Each Borrower will at all times keep accurate records of the Collateral and
will permit Bank or its agents or representatives at any reasonable time during
normal business hours and upon reasonable notice to the Borrower (other than
during and after occurrence of an Event of Default  in which case no notice
shall be required), and from time to time to visit Borrower’s places of
business, without hindrance or unreasonable delay, to inspect Inventory and
examine, check, audit and make copies and abstracts from each Borrower’s records
and books of account (including without limitation minutes, and records,
journals, orders, receipts and correspondence relating to Collateral, account
debtors, transactions unrelated to Collateral and each Borrower’s general
financial condition, business and affairs); to immediately provide Bank with
copies and extracts of information from its books and records; to remove any of
such books and records temporarily for the purpose of having copies made, if
either Borrower fails to promptly provide Bank with copies and extracts of
information from its books and records; and to discuss with any of either
Borrower’s appropriate directors, officers and employees the Collateral and each
Borrower’s general financial condition, business and affairs.  In connection
with any such audits by Bank or its representatives, each Borrower agrees to pay
Bank its current audit fee, plus travel and other reasonable out of pocket
expenses.

 

(1) Subject to the rights of landlords of any premises occupied by Borrower,
each Borrower hereby grants to Bank, for a term commencing on the date of entry
upon the premises of the Borrower for purposes of disposition of its Collateral
following an Event of Default and continuing so long as any of the Obligations
remain outstanding, at a rental of $1.00 for such entire term, the right to the
use of all premises or places of business of each Borrower where any Collateral
may be located. Borrower agrees to use commercially reasonable efforts (but not
including any obligation to pay money therefor) to obtain landlord’s consents
and waivers

 

16

--------------------------------------------------------------------------------


 

(“Landlord Waivers”) for the premises at 40 Ramloand Road, Orangeburg, New York
and 9 Strathmore Road, Natick, Massachusetts; provided however, that the failure
to obtain such Landlord Waivers after exercising such efforts shall not
constitute an Event of Default hereunder.

 

(m) Each Borrower hereby grants to Bank for a term to commence on the date of
this Loan Agreement and continuing thereafter until all Obligations of any kind
or character owed to Bank are fully paid and discharged, a non-exclusive,
irrevocable, royalty-free (to each Borrower and its affiliates) license in
connection with the Bank’s exercise of its rights hereunder, to use, apply or
affix any trademark, serviceman, tradename, logo or the like and to use any
patents, franchises, licenses, and goodwill in which either  Borrower now or
hereafter has rights, which license may be used by Bank, only after an Event of
Default.  This license shall be in addition to, and not in lieu of, the
inclusion of all of each Borrower’s trademarks, servicemarks, tradenames, logos,
goodwill, patents, franchises and licenses in the Related Collateral.

 

(n) If any Accounts Receivable are at any time evidenced by promissory notes,
trade acceptances or other instruments for the payment of money, Borrower will
immediately deliver the same to Bank appropriately endorsed to Bank’s order and,
regardless of the form of such endorsement, each Borrower hereby waive
presentment, demand, notice of dishonor, protest, notice of protest and all
other notices with respect thereto.

 

(o) If any of either Borrower’s Inventory is held by any customer on
consignment, then such Borrower will promptly so notify the Bank and will
protect its (and Bank’s) interest therein by filing financing statements against
such customer and sending prior notification of the consignment to such
customer’s secured lenders (if any) and will furnish Bank with copies of such
filings and notices.  Each Borrower shall make certain that any such consigned
Inventory is segregated from such customer’s other property and is clearly
designated as the property of the Borrower.  Each Borrower shall assign any such
financing statements to the Bank promptly upon request of the Bank.

 

(p) In the event of the sale, exchange or disposition of any of the Collateral
or any interest therein (and no such sale, exchange or other disposition is
hereby authorized or consented to, except as provided in Section 9(a)), Bank’s
security interest shall nevertheless continue in such Collateral and in all
proceeds thereof and the proceeds shall be paid over to Bank immediately, and
shall be applied at Bank’s option to the payment of the Obligations; and Bank’s
receipt of any such proceeds shall not be deemed or construed to be an
authorization of or consent to any such sale, exchange or other disposition.

 

(q) Any and all deposits or other sums at anytime credited by or due from Bank
to either  Borrower (other than accounts used for payroll purposes) shall at all
times constitute security for obligations and may be set-off against the 
Obligations at any time whether or not they are then due or other security held
by Bank is considered by Bank to be adequate.   Bank shall be entitled to
presume, in the absence of clear and specific written notice to the contrary
hereinafter provided by Borrower  to Bank that any and all deposits maintained
by each Borrower with Bank (other than accounts used for payroll purposes) are
general accounts as to which no person or entity other than Borrower or has any
legal or equitable interest whatsoever.

 

17

--------------------------------------------------------------------------------


 

(r)  It is expressly understood and agreed that all of the rights of Bank
contained in this Loan Agreement shall likewise apply, insofar as applicable, to
any modification of or supplement to this Loan Agreement and to any other
agreements between Bank and Borrower.  Any default of this Loan Agreement by
either Borrower or failure to cure such default beyond any applicable grace or
cure period, shall constitute, likewise, a default by either Borrower and/of any
other existing agreement with Bank, and any default by Borrower and/of any other
agreement with Bank and failure to cure such default beyond any applicable grace
or cure period, shall constitute a default of this Loan Agreement.  All
Obligations of each  Borrower to Bank shall, at the option of the Bank,  become
due and payable when payments become due and payable hereunder or upon
termination of the Loan Agreement for any reason.

 

12. EVENTS OF DEFAULT.  Each Borrower and Bank acknowledge and agree that, in
the discretion of the Bank, all Loans shall be immediately due and payable after
an Event of Default.  After the occurrence of one or more Events of Default, the
Bank shall have all of the other rights and remedies set forth in this Loan
Agreement in addition to remedies otherwise available to a secured party at law
or in equity, provided that all Obligations shall automatically become
immediately due and payable without demand or notice on occurrence of one of the
events described in 12(f) or 12(g):

 

(a) non-payment when due of any of the Obligations which continues for two
(2) days;

 

(b) failure by  Borrower to perform, discharge, observe or comply with any
Obligation (other than payment Obligations and the other separately enumerated
Events of Default contained in this Section 12) in accordance with the terms
thereof and continuation of such failure for fifteen (15) days after sending of
written notice by Bank;

 

(c) if any representation, warranty or statement of  Borrower to Bank
heretofore, now or hereafter made in connection with any Obligation (including
without limitation any made in any document, certificate or reporting provided
by  Borrower hereunder) is found to have been false or misleading in any
material respect as of the time when made;

 

(d) occurrence of any event of default beyond any applicable grace or cure
period, under any other instrument evidencing or governing Indebtedness of 
Borrower (other than Obligations) now or hereafter outstanding;

 

(e)  Borrower’s liquidation, termination, dissolution or ceasing to carry on
actively any substantial part of its current business;

 

(f) commencement by  Borrower of a voluntary proceeding seeking relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law, or seeking appointment of a trustee, receiver, liquidator or other similar
official for it or any substantial part of its assets; or its consent to any of
the foregoing in an involuntary proceeding against it; or if Borrower shall
generally not be paying its debts as they become due or admit in writing its
inability to do so; or an assignment for the benefit of, or the offering to or
entering into by  Borrower of any composition, extension, reorganization or
other agreement or arrangement with, its creditors;

 

18

--------------------------------------------------------------------------------


 

(g) commencement of an involuntary proceeding against  Borrower seeking relief
with respect to it or its debts under any bankruptcy, insolvency or other
similar law, or seeking appointment of a trustee, receiver, liquidator or other
similar official for it or any substantial part of its assets, which proceeding
remains undismissed and unstayed for forty-five (45) days; or entry of an order
for relief against  Borrower in any such proceeding;

 

(h) service upon Bank of a writ naming Bank as trustee for  Borrower or of any
other similar process of attachment in an amount in excess of $100,000.00;

 

(i) entry of any uninsured judgment or judgments against  Borrower in an amount
in excess of $100,000.00;

 

(j) attachment of any Lien, other than a Permitted Lien, upon property of 
Borrower without Bank’s prior written consent, which Lien is not discharged or
bonded over within thirty (30) days of its attachment in an amount in excess of
$100,000.00;

 

(k) entry of any court order which enjoins, restrains or in any way prevents 
Borrower from conducting all or any material part of its business;

 

(l) any loss, theft, damage or destruction to or of any material asset(s) of
Borrower in an aggregate amount in excess of $100,000.00 not covered by
insurance(above customary deductibles);

 

(m)  reclamation or repossession of, or any action by a creditor to reclaim or
repossess, any material asset(s) of  Borrower in an aggregate amount in excess
of $100,000.00 not dismissed or stayed within thirty (30) days;

 

(n) if there shall occur and be continuing for more than sixty (60) days any
Reportable Event which constitutes grounds for termination of, or for
appointment by a United States district court of a trustee to administer, any
Plan; if the PBGC shall institute proceedings to terminate or to appoint a
trustee to administer any Plan; if a United States district court shall appoint
a trustee to administer any Plan; or if any Plan shall be terminated, in each of
the foregoing circumstances, giving rise to liabilities having a material
adverse effect on  Borrower’s financial condition;

 

(o) termination of, failure to make any payment required under or any other
default under any guaranty of or other instrument or agreement securing any of
the Obligations, after expiration of any applicable grace or cure periods; or

 

(p) if  there shall occur a material adverse change in the business or financial
condition of  Borrower, its subsidiaries and/or properties resulting in  the
Bank’s good faith determination that the prospects for timely or full payment or
performance of any Obligation have been materially impaired or that the value of
its Collateral has been materially diminished.

 

19

--------------------------------------------------------------------------------


 

13. BANK’S RIGHTS AND REMEDIES AFTER AN EVENT OF DEFAULT.  (a) Following the
occurrence and during the continuance of a Default or an Event of Default, Bank
may decline to make any additional Loans or other credits hereunder.  After an
Event of Default, (i) all Obligations shall become immediately due and payable
at Bank’s option upon notice to Borrower, except that such acceleration shall be
automatic and shall not require action or notice of any kind after occurrence of
an Event of Default described in Section 12(f) or 12(g); (ii) each Borrower
shall be obligated to deliver to Bank cash collateral in an amount equal to the
aggregate amounts then undrawn on all letters of credit or outstanding on
acceptances issued by Bank for such Borrower’s account; (iii) Bank may proceed
to enforce payment of any of the foregoing and shall have and may exercise any
and all rights under the Uniform Commercial Code or which are afforded to Bank
herein or otherwise; and (iv) all Obligations shall bear interest payable on
demand at the rate per annum which is the sum of the Prime Rate plus Two percent
(2.0%) (the “Default Rate”); and (v) Bank may sell all or any part of the
Collateral in one or more public or private sales, at such times and prices and
upon such terms as Bank deems advisable in its sole discretion.  Any requirement
of reasonable notice shall be met if such notice is mailed postage prepaid to
each Borrower at its address set forth herein at least ten (10) days before the
time of sale or other disposition.  Bank may be the purchaser at any such sale,
if it is public, and in such event Bank shall have all rights of a good faith,
bona fide purchaser for value from a secured party after default.  The proceeds
of any sale may be applied (in whatever order and manner Bank elects in its sole
discretion) to all costs and expenses of sale (including without limitation
reasonable attorneys’ fees and disbursements) and to the payment of Obligations,
and any remaining proceeds shall be applied in accordance with Article 9 of the
Uniform Commercial Code.  Each Borrower shall remain jointly and severally
liable to Bank for any deficiency.

 

(b)   In addition to all of the other rights and remedies available to the Bank,
each Borrower expressly consents to the appointment of a receiver as requested
by the Bank in its sole discretion for its properties and business in any state
or federal court proceeding or administrative proceeding, subject to court
approval.  No Borrower will take action to contest, object to or otherwise
interfere with the request for or appointment of a receiver (except that each
Borrower will respond to questions of the Court and will respond to lawful
process in connection with any request to appoint a receiver) and each Borrower
shall cooperate fully in making all of its books and records available to a
receiver and in giving such receiver dominion and control over all of its
properties, business records and business which are subject to appointment of a
receiver.  If the Bank requests the appointment of a receiver for any Borrower,
such Borrower will promptly execute all documents required by the Bank to
evidence its consent to such appointment.

 

(c)   In the event that any Borrower shall: (i) file with any bankruptcy court
of competent jurisdiction or be the subject of any petition under the Bankruptcy
Code; or (ii) be the subject of any order for relief issued under the Bankruptcy
Code or similar relief under any present or future federal or state act or law
relating to bankruptcy, insolvency or other relief for debtors, then, subject to
court approval, on two business days notice Bank shall thereupon, upon
Bankruptcy Court approval and, subject to the right of other creditors of such
Borrower to object, be entitled to, and each Borrower irrevocably consents to,
relief from any automatic stay imposed by Section 362 of the Bankruptcy Code, or
otherwise, on or against the exercise of the rights and remedies

 

20

--------------------------------------------------------------------------------


 

otherwise available to the Bank and each Borrower hereby irrevocably waives its
rights to object to such relief.

 

14. ATTORNEYS FEES, INDEMNIFICATION, ETC. (a) Borrower shall pay to Bank on
demand any and all reasonable counsel fees and other expenses incurred by the
Bank in connection with the preparation, interpretation, enforcement,
administration, or amendment of this Loan Agreement, documents relating thereto
or modifications thereof, and any and all expenses, including, but not limited
to, a collection charge on all Accounts collected, all reasonable attorneys’
fees and expenses, and all other expenses of like or unlike nature which may be
expended by the Bank to obtain or enforce payment of any Account Receivable
either as against the account debtor, any Borrower or any guarantor or surety of
any Borrower or in the prosecution or defense of any action or concerning any
matter growing out of or connected with the subject matter of this Loan
Agreement, the Obligations or the Collateral or any of Bank’s rights or
interests therein or thereto, including, without limiting the generality of the
foregoing, any counsel fees or expenses incurred in any bankruptcy or insolvency
proceedings, and all costs and expenses incurred or paid by Bank in connection
with the administration, supervision, protection or realization on any security
held by Bank for the debt secured hereby, whether such security was granted by
Borrower or by any other person primarily or secondarily liable (with or without
recourse) with respect to such debt, and all costs and expenses incurred by Bank
in connection with the defense, settlement or satisfaction of any action, claim
or demand asserted against Bank in connection with the debt secured hereby, all
of which amounts shall be considered advances to protect Bank’s security, and
shall be secured hereby.  At its option, and without limiting any other rights
or remedies, Bank may at any time, if either Borrower  fails to do so, pay or
discharge any taxes, liens, security interests or other encumbrances at any time
levied against or placed on any of the Collateral, and may procure and pay any
premiums on any insurance required to be carried by any Borrower and provide for
the maintenance and preservation of any of the Collateral, and otherwise take
any action reasonably deemed necessary to Bank to protect its security, and all
amounts expended by Bank in connection with any of the foregoing matters,
including reasonable attorneys, fees, shall be considered Obligations of each 
Borrower and shall be secured hereby.

 

(b) Bank shall be authorized to make Loans hereunder by deposit of Loan proceeds
into the Borrower’s operating account with the Bank, upon the written request in
the name of Borrower by any of the Persons whom Borrower may from time to time
designate in appropriate certificates or resolutions delivered to the Bank.  All
Loans shall be conclusively deemed to have been authorized by each Borrower and
to have been made pursuant to duly authorized requests therefor on its behalf. 
Bank shall be further entitled to rely on any communication, instrument or
document believed by it in good faith  to be genuine and correct and to have
been signed, sent or made by the proper Person(s), and with respect to all legal
matters shall be entitled to rely on advice of legal counsel.

 

(c) In the absence of the gross negligence of or willful misconduct by the Bank
as finally determined by a court of competent jurisdiction, neither Bank nor any
attorney-in-fact appointed by any Borrower pursuant to this Loan Agreement shall
be liable to any Borrower or any other

 

21

--------------------------------------------------------------------------------


 

Person for any act or omission, any mistake of fact or any error of judgment in
exercising any right or remedy granted herein.

 

(d) Bank shall be entitled to retain Collateral or require substitution therefor
to the extent required to assure Bank of satisfaction of each Borrower’s
Obligations under this Section 14.

 

15. CAPITAL ADEQUACY.  If after the date hereof, Bank determines in good faith
that (i) the adoption, after the date hereof, of any applicable law, rule, or
regulation regarding capital requirements for banks or bank holding companies or
the subsidiaries thereof, (ii) any change, after the date hereof, in the
interpretation or administration of any such law, rule or regulation by any
governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or (iii) compliance by Bank or its
holding company with any request or directive of any such governmental
authority, central bank or comparable agency regarding capital adequacy (whether
or not having the force of law), has the effect of reducing  by any material
amount the return on Bank’s capital to a level below that which Bank could have
achieved (taking into consideration Bank’s and its holding company’s policies
with respect to capital adequacy immediately before such adoption, change, or
compliance and assuming that Bank’s capital was fully utilized prior to such
adoption, change, or compliance) but for such adoption, change, or compliance
solely as a consequence of Bank’s making advances pursuant hereto:

 

(a) Bank shall promptly, after Bank’s determination of such occurrence, give
notice thereof to Borrower.

 

(b) Provided that similar pricing adjustments are made by the Bank to other
loans in  the Bank’s loan portfolio, Borrower shall: (i) pay to Bank as an
additional fee from time to time, within thirty (30) days of demand therefor,
such amount as Bank certifies to be the amount that will compensate Bank for
such reduction, or (ii) pay all of its Obligations (except for the additional
fee referenced herein) within ninety (90) days of such notice.

 

(c) A certificate of Bank claiming entitlement to compensation as set forth
above will be conclusive in the absence of manifest error in calculation.  Such
certificate will set forth the nature of the occurrence giving rise to such
compensation, the additional amount or amounts to be paid to Bank, and the
method by which such amounts were determined.  In determining such amount, Bank
may use any reasonable averaging and attribution method.

 

16. MISCELLANEOUS PROVISIONS.

 

 (a) Notices by Bank under Section 2 may be in writing or by telephone
(confirmed in writing).  Unless otherwise specified herein, all notices
hereunder shall be in writing; if to Borrower, addressed to Borrower at its
address shown in the preamble to this Loan Agreement, and if to Bank, at 53
State Street, Boston, Massachusetts, 02109, Attn: Mr. Scott Haskell, Sr. Vice
President.  Written notices and communications shall be effective and shall be
deemed received on the Business Day when delivered by hand or sent by confirmed
facsimile transmission; on the next Business Day, if by commercial courier, and
on the third Business Day after sending, if by registered or certified mail,
postage prepaid, return receipt requested.

 

22

--------------------------------------------------------------------------------


 

(b) No failure to exercise and no delay in exercising on the part of Bank, any 
right or remedy  hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right or remedy.  Waiver by Bank of any
right or remedy on any one occasion shall not be construed as a bar to or waiver
thereof or of any other right or remedy on any future occasion.  Without
limiting the generality of the foregoing, each Borrower expressly agrees that no
failure by Bank to detect or to communicate with any Borrower or take action in
response to any failure by any Borrower to perform or observe any Obligation
shall operate as a waiver of any right or remedy of Bank; Bank’s rights and
remedies hereunder, under any agreement or instrument supplemental hereto or
under any other agreement or instrument shall be cumulative, may be exercised
singly or concurrently and are not exclusive of any rights or remedies provided
by law.

 

(c) This Loan Agreement shall be binding upon and shall inure to the benefit of
each Borrower and Bank and their respective successors and assigns; PROVIDED
THAT Borrower may not assign or transfer any rights or obligations hereunder
without Bank’s prior written consent. Bank may at any time pledge all or any
portion of its rights under this Loan Agreement to any of the Federal Reserve
Banks organized under Section 4 of the Federal Reserve Act.  No such pledge or
enforcement thereof shall release the Bank from its obligations under this Loan
Agreement.  Bank shall also have the right from time to time without consent of
any Borrower or any guarantor to assign all or any portion of its rights
hereunder to one or more banks or financial institutions having a combined
capital and surplus of at least $100 million  (any of the foregoing, an
“Assignee”) and each Borrower and each guarantor agrees to execute such
documents as Bank shall require to effect such assignment.  In addition, at the
request of the Bank and such Assignee, each Borrower shall execute and deliver
one or more new promissory notes in replacement of, but not in discharge of, the
liability evidenced by the promissory notes held by the Bank prior to such
assignment and shall reflect the amount of the respective commitments and loans
held by such Assignee and Bank after giving effect to such assignment. Upon the
execution and delivery of appropriate assignment documentation, amendments and
other documentation required by the Bank in connection with such assignment, and
the payment by the Assignee of the purchase price agreed to by Bank and such
Assignee, such Assignee shall become a party to this Loan Agreement and shall
have all of the rights and obligations of Bank hereunder and under all related
documents to the extent that such rights and obligations have been assigned by
the Bank pursuant to the assignment documentation between the Bank and such
Assignee, and Bank shall be released from its future obligations hereunder and
thereunder to a corresponding extent.

 

(d) Bank shall have the unrestricted right at any time and from time to time,
and without consent of or notice to any Borrower or any guarantor or other
surety, to grant to one or more banks or other financial institutions (each, a
“Participant”), participating interests in Bank’s agreement to make Loans
hereunder and/or any of the Loans made by Bank hereunder.  In the event of any
such grant by the Bank of a participating interest to a Participant, whether or
not upon notice to any Borrower, Bank shall remain responsible for the
performance of its agreements hereunder and each Borrower shall continue to deal
solely and directly with the Bank in connection with the Bank’s rights and
agreements hereunder.  Bank may furnish any

 

23

--------------------------------------------------------------------------------


 

information concerning any Borrower in its possession from time to time to
prospective Assignees and Participants, provided that Bank shall require such
Assignee or Participant to agree in writing to maintain the confidentiality of
such information.

 

(e) The headings contained herein are for convenience only and shall not affect
the construction hereof.  If one or more provisions of this Loan Agreement (or
the application thereof) shall be invalid, illegal or unenforceable in any
respect in any jurisdiction, the same shall not, to the fullest extent permitted
by applicable law, invalidate or render illegal or unenforceable such provision
(or its application) in any other jurisdiction or any other provision of this
Loan Agreement (or its application).  This Loan Agreement, together with all
Schedules and Exhibits hereto and the other documents, instruments and
agreements delivered in connection therewith, are the entire agreement of the
parties with respect to the subject matter hereof and supersede any prior
written or verbal communications or instruments relating to the Loans.

 

(f) All Agreements between each Borrower and Bank are hereby expressly limited
so that in no contingency or event whatsoever, whether by reason of acceleration
of the maturity of the Obligations or otherwise, shall the amount paid or agreed
to be paid to the Bank for the use or the forbearance of the Obligations
evidenced hereby or by the Notes, exceed the maximum permissible under
applicable law.  As used herein, the term “applicable law” shall mean the law in
effect as of the date hereof, provided however, that in the event that there is
a change in the law which results in a higher permissible rate of interest, then
this agreement and the Notes shall be governed by such new law as of its
effective date.  In this regard, it is expressly agreed that it is the intent of
each Borrower and Bank in the execution, delivery and acceptance of this
agreement and the Notes to contract in strict compliance with the laws of the
Commonwealth of Massachusetts from time to time in effect.  If under or from any
circumstances whatsoever, fulfillment of any provision hereof or of any of the
loan documents at the time of performance of such provision shall be due, shall
involve exceeding the limit of such validity prescribed by applicable law, then
the obligation to be fulfilled shall automatically be reduced to the limits of
such validity, and if under any circumstances whatsoever Bank should ever
receive as interest an amount which would exceed the highest lawful rate, such
amount which would be excessive interest shall be applied to the reduction of
principal and not to the payment of interest.  This provision shall control
every other provision of all documents, instruments and agreements between each
Borrower and the Bank.

 

(g) This Loan Agreement shall continue in full force and effect so long as any
of the Obligations remains outstanding or has not been fully and finally paid,
performed or satisfied. Upon final payment and full satisfaction of the
Obligations and termination of the Bank’s agreement to make Loans under this
Loan Agreement, the Bank agrees to promptly provide to each Borrower appropriate
terminations of security interests, discharges of mortgages, reassignments of
trademarks and such other documents, instruments and agreements as are necessary
to terminate the Bank’s interests in property of such Borrower.

 

(h) Each Borrower acknowledges that the transactions contemplated hereby are
commercial transactions and waives, to the fullest extent it may do so under
applicable law, such rights as it may have or hereafter have to notices and/or
hearings (except to the extent required

 

24

--------------------------------------------------------------------------------


 

under the Uniform Commercial Code) relating to exercise of any of Bank’s rights
under this Loan Agreement or under applicable law.

 

17. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.

 

(a) This Loan Agreement shall take effect as a sealed instrument and shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts.

 

(b) Each Borrower irrevocably submits to the non-exclusive jurisdiction of any
federal or state court sitting in Boston, Massachusetts over any suit, action or
proceeding arising out of or relating to this Loan Agreement.  Each Borrower
irrevocably waives, to the fullest extent it may effectively do so under
applicable law, any objection it may have or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that the same has been brought in an inconvenient forum.  Each Borrower
agrees that any and all legal process which may be served in any suit, action or
proceeding may be served by mailing a copy thereof by registered or certified
mail, postage prepaid, return receipt requested, to such Borrower’s address
shown herein and agrees that such service shall in every respect be deemed
effective service upon such Borrower.

 

(c) EACH BORROWER AND BANK EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT IT MAY HAVE OR HEREAFTER HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS LOAN
AGREEMENT.  Each Borrower hereby certifies that neither Bank nor any of its
representatives, agents or counsel has represented, expressly or otherwise, that
Bank would not, in the event of any such suit, action or proceeding, seek to
enforce this waiver of right to trial by jury.  Each Borrower acknowledges that
Bank has been induced to enter into this Loan Agreement by, among other things,
this waiver.  Each Borrower acknowledges that it has read the provisions of this
Loan Agreement and in particular, this Section 17, has consulted legal counsel;
understands the rights it is granting in this Loan Agreement and is making the
waiver set forth in this Section 17 knowingly, voluntarily and intentionally.

 

25

--------------------------------------------------------------------------------


 

This Loan Agreement is executed as an agreement under seal within the
Commonwealth of Massachusetts as of the date set forth on page one of this Loan
Agreement.

 

WITNESS

VISION- SCIENCES, INC.

 

 

 

 

/s/Barbara G. Mork

 

By:

/s/ James A. Tracy

 

 

 

 

 

 

MACHIDA, INCORPORATED

 

 

 

 

/s/Barbara G. Mork

 

By:

/s/ James A. Tracy

 

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

 

/s/ William F. Granchelli

 

By:

/s/ R. Scott Haskell

 

 

26

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

Suffolk, ss:

 

On this           day of October, 2005 before me appeared
                          and                                 to me personally
known, who, being by me duly sworn, did say that he is the
                         of VISION- SCIENCES, INC. and the
                        of MACHIDA, INCORPORATED (the Borrower referred to in
the foregoing instrument), and acknowledged said instrument to be his free act
and deed and the free act and deed of said Borrower.

 

 

 

 

 

 

Notary Public

My commission expires:

 

27

--------------------------------------------------------------------------------


 

VISION- SCIENCES, INC.
MACHIDA, INCORPORATED
SCHEDULE 5 (n)
TO LOAN AND SECURITY AGREEMENT
BUSINESS AND INVENTORY LOCATIONS

 

Locations

 

9 Strathmore Road, Natick, Massachusetts 01760

 

40 Ramland Road, Orangeburg, New York 10962

 

28

--------------------------------------------------------------------------------


 

VISION- SCIENCES, INC.
MACHIDA, INCORPORATED
SCHEDULE 5 (k)
TO LOAN AND SECURITY AGREEMENT
EXCEPTIONS TO COMPLIANCE, REGULATIONS AND LIABILITIES

 

None.

 

29

--------------------------------------------------------------------------------


 

VISION- SCIENCES, INC.

 

MACHIDA, INCORPORATED
EXHIBIT 5
TO LOAN AND SECURITY AGREEMENT
COMPLIANCE CERTIFICATE

 

Mr. R. Scott Haskell

Sr. Vice President

Technology Division

Citizens Bank of Massachusetts

53 State Street MBS 830

Boston, MA 02109

 

RE:                              COMPLIANCE CERTIFICATE AS OF October 28, 2005

 

The undersigned authorized officer of VISION- SCIENCES, INC. and of MACHIDA,
INCORPORATED (collectively, the “Borrower”) hereby certifies, on behalf of the
Borrower, that in accordance with the  Loan and Security Agreement between the
Borrower and Citizens Bank of Massachusetts (“Citizens”), dated October 31,
2005,  as amended from time to time (the “Loan Agreement”), (i) all financial
statements delivered or caused to be delivered to Citizens in the Loan Agreement
through the date of this Certificate have been prepared in accordance with
Generally Accepted Accounting Principles (“GAAP”) and fairly present the
consolidated financial condition of Borrower as of such dates, (ii) the
representations and warranties of the Borrower contained in the Loan Agreement
and any other Loan Documents are true and correct in all material respects on
and as of the date of this Certificate, (iii) Borrowers are in compliance with
all of the required covenants set forth the Loan Agreement, except as set forth
below, and (iv) on the date of this Certificate, and except as disclosed herein,
there does not exist any condition or event that would constitute an Event of
Default under the Loan Agreement.

 

AFFIRMATIVE COVENANTS

 

I. Total Cash, Cash Equivalents and Marketable Securities

 

 

$

7,499,190.43

 

 

 

 

 

 

II. Cash in CBM Demand Deposit Accounts

 

 

$

7,811.00

 

 

 

 

 

 

III. Cash in CBM Interest-Bearing Deposit Accounts

 

 

$

3,741,784.21

 

 

 

 

 

 

IV. Total Cash in CBM Deposit Accounts

 

 

$

3,749,595.21

 

 

 

 

 

 

V. % of Cash in CBM Deposit Accounts (Item IV / Item I above)

 

 

50

%

 

 

 

 

VI. Covenant Requirement

 

Greater of $2.0 million or 50% of total cash, cash equivalents and marketable
securities

 

 

 

 

 

VII. Compliance (Yes / No)

 

Yes

 

 

30

--------------------------------------------------------------------------------


 

Comments Regarding Exceptions:

 

The undersigned certifies, on behalf of the Borrower, that the foregoing
Certificate is true and correct as of October 28, 2005.

 

 

 

VISION- SCIENCES, INC.

 

 

 

 

 

By:

/s/ James A. Tracy

 

 

 

 

MACHIDA, INCORPORATED

 

 

 

 

 

By:

/s/ James A. Tracy

 

 

31

--------------------------------------------------------------------------------